Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-11 are dependent from claim 1), wherein an optical imaging lens comprising, in order from an object-side to an image side: an aperture; a first lens with positive refractive power, having an image-side surface being convex; a second lens with negative refractive power, having an object-side surface being convex and an image-side surface being concave; a third lens with positive refractive power, having an object-side surface being convex and an image-side surface being convex which are both aspheric surfaces; a fourth lens with positive refractive power, having an object-side surface being concave and an image-side surface being convex which are both aspheric surfaces; and a fifth lens with negative refractive power, having an object-side surface being convex and an image-side surface being concave which are both aspheric surfaces, wherein each of the object-side surface and the image-side surface of the fifth lens includes at least one inflection point; wherein, the optical imaging lens includes a total number of five lens elements; the following conditions are satisfied: 
dNd1l/dT < 1x10-5 ;
-3.5 ≤ f2 * (1/f3+1/f4) ≤ -1; and 
0.245 ≤ (CT3+CT4)/TTL ≤ 0.39; where dNd1/dT is a temperature coefficient of refractive index of the first lens; f2 is a focal length of the second lens; f3 is a focal length of the third lens; f4 is a focal length of the fourth lens; CT3 is a thickness of the third lens on an optical axis of the optical imaging lens; CT4 is a thickness of the fourth lens on the optical axis of the optical imaging lens; TTL is a total track length of the optical imaging lens.
An object of the present invention an optical imaging lens which is a miniaturized camera providing good image quality and have good thermal stability.
The closest prior art found is considered to be European Patent Application (EP 2 579 080 A1) to Tamura, wherein all of the structural details are met by at least the third numerical example (note the data table in the English translated copy of the reference on pages 15 and 16, Tables 7 and 9; reference was cited on the IDS filed by the Applicant on 3-19-21). Tamura also meets the second and third conditional limitations of claim 1, wherein f2 * (1/f3+1/f4)= -1.525 and (CT3+CT4)/TTL= 0.25. However, Tamura does not teach or fairly suggest the conditional limitation related to the temperature coefficient of refractive index of the first lens. Though it would be known by one of ordinary skill in the art that temperature plays a role in designing a lens system because a temperature changes the major effects of changing the index of refraction of the optical glass and the geometry of the lens elements. However, it is difficult to obtain the thermal properties of glass because glass catalogs vary over time, and are consistently updated as needed. Therefore, it is determined that providing a temperature coefficient of refractive index of the first lens having a range value as recited in claim 1 would not be taught or fairly suggested, especially by the Tamura reference, which is completely silent to temperature coefficient values for the lens elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 47 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The drawings were received on 8-31-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patent Pubs. teaching various arrangements of optical imaging lens systems, but fail to teach or fairly suggest the claimed invention. 
	Hsu				U.S. Patent Pub. 2016/0124182 A1
	Koreeda			U.S. Patent Pub. 2016/0161718 A1
	Hsu et al			U.S. Patent Pub. 2016/0161722 A1
	Chung et al			U.S. Patent Pub. 2016/0252708 A1
	Liu et al			U.S. Patent Pub. 2016/0377831 A1
	Liu et al			U.S. Patent Pub. 2016/0377832 A1
	Tsai et al			U.S. Patent Pub. 2018/0113281 A1
	Chen				U.S. Patent Pub. 2022/0137372 A1.			
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872